 

Exhibit 10(2)

 

AMERICAN INTERNATIONAL GROUP, INC.
RELEASE AND RESTRICTIVE COVENANT AGREEMENT

This Release and Restrictive Covenant Agreement (the “Agreement”) is entered
into by and between Jay Wintrob (the “Employee”) and American International
Group, Inc., a Delaware Corporation (the “Company”).  

Each term defined in the American International Group, Inc. 2012 Executive
Severance Plan (the “Plan”) has the same meaning when used in this Agreement.

In addition, each term defined in the American International Group, Inc.
Executive Severance Plan (the “Old Plan”) has the same meaning when used in
sections of this Agreement discussing the Old Plan.

I.                     Termination of Employment

The Employee’s employment with the Company and each of its subsidiaries and
controlled affiliates (collectively “AIG”) shall terminate on a date to be
determined between October 31, 2014 and December 31, 2014 (the “Termination
Date”) and, as of that date, the Employee shall cease performing the Employee’s
employment duties and responsibilities for AIG and shall no longer report to
work for AIG.  The Termination Date will be documented in a written letter to
the Company in the form attached hereto as Exhibit A no less than seven calendar
days prior to the Termination Date.  In the event no such letter is issued, the
Termination Date will be December 31, 2014.  For purposes of this Agreement, the
term “controlled affiliates” means an entity of which the Company directly or
indirectly owns or controls a majority of the voting shares.

II.                   Severance 

Contingent on Employee’s execution of this Agreement within 21 days and
Employee’s execution of a Supplemental Release (as defined herein in Section
XII.E) within 21 days after the Termination Date but in no event earlier than
the Termination Date,  Employee shall receive a lump sum severance payment in
the gross amount of $6,520,000, less applicable tax withholdings paid out in a
lump sum as soon as practicable following the Effective Date of the Supplemental
Agreement but in no event later than March 15th of the year immediately
following the Termination Year in accordance with Section IV.C of the Plan. 

The Employee shall also receive a prorated annual short-term incentive bonus for
the Termination Year calculated in accordance with Section IV.B(1)(b) of the
Plan and payable when such incentives are regularly paid to similarly-situated
active employees, 50% in the first quarter of the year following the performance
year and 50% following the anniversary of the award.  As required by the US Tax
Code, the first short-term incentive bonus payment will be reduced by the FICA
and Medicare withholdings required in connection with the whole short-term
incentive bonus.   The Employee shall also receive the second tranche of
Employee’s annual short-term incentive award for 2013 in the amount of
$1,900,000, less applicable withholdings, payable when such short-term incentive
awards are regularly paid to similarly-situated active employees, on the

A-1

 

 

--------------------------------------------------------------------------------

 

anniversary of the award.  Any bonus or incentive compensation paid to Employee
is subject to the AIG Clawback Policy as may be amended from time to time.  

The Employee shall also be paid accrued wages, reimbursed expenses, and any
accrued, unused paid time off (“PTO”) as of the Termination Date.  The Employee
shall not accrue any PTO after the Termination Date.

III.     Deferred Compensation Plans

A.       SICO Plans

The Employee has been a participant in the Starr International Company, Inc.
(“SICO”) Deferred Compensation Profit Participation Plans (the “SICO Plans”). 
The SICO Plans mature two years from the inception of such plan (the “Maturity
Date”).  On the Maturity Date, a certain number of shares of AIG Common Stock
were set aside for the Employee in accordance with the terms thereof (with
respect to the SICO plans, the total set aside shares which the Employee would
have received at final distribution is a total of 5,760; hereinafter the “SICO
AIG Shares.”) 

The provisions of the SICO Plans normally would deny the Employee any right to
the shares set aside for the Employee if the Employee’s employment were to
terminate prior to age 65.  Nevertheless, in consideration of the Employee’s
service to the Company and its affiliates and the Employee’s compliance with the
provisions in this Agreement, the Company will recommend to the Compensation and
Management Resources Committee (the “CMRC”) the reinstatement of the Employee’s
contingent rights to the SICO AIG Shares.  This agreement and recommendation are
subject to the conditions that:

a.         Promptly after the Termination Date the Employee shall have requested
the Board of Directors of SICO in writing to reinstate the Employee’s contingent
rights to the SICO AIG Shares set aside for the Employee under the SICO Plans,
it being understood that payment of such Shares shall be subject to the Employee
having satisfied the conditions set forth in sub-Sections III.A.b through d
below.  If and when the Employee receives a letter from SICO regarding the
continued set-aside of the SICO AIG Shares, the Employee must promptly forward a
copy of that letter to AIG’s Vice President - Global Compensation and Benefits.

b.         During the Employee’s employment with AIG and until the Employee
reaches the age of 65, the Employee shall not, without the prior written consent
of the Company, have performed any services for any person other than AIG if
such services, in the sole discretion of the CMRC, upon the recommendation of
the Chief Executive Officer of the Company, may be deemed to be in competition
with the Company, its subsidiaries or its affiliates (collectively, the “AIG
Family”);

c.           During the Employee’s employment with AIG and thereafter until the
Employee reaches the age of 65, the Employee shall not have performed any acts
which could be considered by the Compensation Committee, upon the recommendation
of the Chief Executive Officer of the Company, to be detrimental to the name,
reputation or interest of a member of the AIG Family, including, but not limited
to, the

A-2

--------------------------------------------------------------------------------

 

inducement of any other person to leave the employ of a member of the AIG
Family, or the inducement of any person placing insurance or reinsurance with a
member of the AIG Family or purchasing any other product or service from a
member of the AIG Family to transfer such business to a person or entity
unrelated to the AIG Family; and

d.         The CMRC, as constituted at the time the Employee reaches the age of
65, shall have reviewed the Employee’s performance with respect to the
conditions set forth in preceding sub-Sections III.A.a through c and determined
that the Employee satisfied such conditions, and thereafter the Employee shall
have so advised SICO and requested SICO to pay the SICO AIG Shares payable under
the SICO Plans.  The Company agrees that it shall use its best efforts to cause
the review of the Employee’s performance referred to in this sub-Section III.A.
d to be completed (and the determination of the CMRC communicated to the
Employee in writing) within four months after the Employee reaches the age of
65.

            If the conditions stated in sub-Sections III.A.a through d above are
fully satisfied and SICO fails to pay to the Employee the SICO AIG Shares (plus
any shares attributable to stock splits or stock dividends paid prior to the
payment of the SICO AIG Shares to the Employee) in accordance with the elections
made by the Employee, the Company will pay any such unpaid shares or a cash
equivalent valued as of the date Employee was originally scheduled to receive
distribution of the shares to the Employee within six months from SICO’s failure
to pay, provided that the Employee (or the Employee’s estate if the Employee is
deceased) assigns to the Company any rights or claims that the Employee may have
to any such unpaid shares from SICO or any other entity or person; in addition,
the Company shall be subrogated to the rights of the Employee against SICO or
any entity or person with respect to the unpaid shares and the Employee must
take such steps as the Company may reasonably request to implement such
subrogation.  Such amounts shall be payable in the form of shares or the cash
equivalent issued to the Employee within the same taxable year that the Employee
elected such amounts to be distributed to the Employee or, if later, by the 15th
day of the third calendar month following such date, as the Company, in its sole
discretion, may decide.

            In the event of the Employee’s death prior to age 65, the Employee’s
estate would receive the SICO AIG Shares provided that the Employee satisfied
the conditions described in sub-Sections III.A.a through c above (as determined
by the CMRC) until the date of the Employee’s death.  No cash dividends or other
property rights pertaining to the SICO AIG Shares (other than the stock splits
or stock dividends described above) will accrue or accumulate to the Employee or
the Employee’s estate’s benefit during the period prior to the Employee’s
receipt of such shares in accordance with the terms of this Agreement.  If the
Employee is contemplating undertaking an activity and requests guidance from the
Company regarding whether that activity would be compliant with the provisions
of sub-Sections III.A.b and c above, the Employee should send that request, in
writing, to Peter Hancock.  The Company will respond to that request, in
writing, within twenty-one (21) days after the receipt of the Employee’s written
request. 

B.       Long Term Incentive Plans

For purposes of the AIG Long Term Incentive Plan (“LTIP”), Employee’s
termination will be considered a termination without Cause (as defined in the
LTIP) as of the

A-3

--------------------------------------------------------------------------------

 

Termination Date, and Employee shall retain any rights that Employee may have
under the LTIP for payment of awards under a termination without Cause. 

Employee was approved for a grant under the 2013 AIG LTIP of Performance Share
Units (“PSUs”). Under the termination rules of the 2013 AIG LTIP, if a
participant is terminated without Cause, the grant will immediately vest.  After
the end of the 2013-2015 performance period, the CMRC will approve an earnout
percentage (between 0-150%) that applies to the grant made to each participant.
The final performance percentage approved by the CMRC will be applied to
Employee’s target grant.  Employee’s performance-adjusted PSUs will be delivered
in three tranches, in AIG stock (although the Company reserves the right to pay
in cash), at the normal delivery dates, in accordance with the terms of the
LTIP.

Employee was approved for a 2014 LTI grant under the 2013 AIG LTIP of PSUs.
After the end of the 2014-2016 performance period, the CMRC will approve an
earnout percentage (between 0-150%) that applies to the grant made to each
participant. The final performance percentage approved by the CMRC will be
applied to Employee’s target grant.  Employee’s performance-adjusted PSUs will
be delivered in three tranches, in AIG stock (although the Company reserves the
right to pay in cash), at the normal delivery dates, in accordance with the
terms of the LTIP.

As required by the US Tax Code, the next scheduled LTIP award payout for each
LTIP grant, if any, will be reduced by the FICA and Medicare withholdings
required in connection with all remaining awards under that particular LTIP
grant.   Any long term incentive compensation paid to Employee is subject to the
AIG Clawback Policy as amended from time to time.    

 

C.       TARP RSUs

 

Provided Employee remains employed by AIG on December 19, 2014, the Employee
will be eligible to receive delivery of 26,610 vested TARP Restricted Stock
Units (“TARP RSUs”) under the terms and conditions of the 2011 TARP RSU grant,
which are scheduled to be valued in December 2014 and will be settled in cash,
net of applicable income taxes, as soon as administratively practicable
thereafter.  If Employee’s employment terminates before December 19, 2014, the
Company will recommend to the CMRC that the CMRC approve the waiver of the
condition that the Employee be employed on the Scheduled Vesting Date, i.e. the
third anniversary of the Date of Grant, in order to vest in the TARP RSUs that
are unvested as of the Termination Date.  If the CMRC approves this waiver, the
TARP RSUs shall be deemed to vest on the Scheduled Vesting Date subject to the
terms and conditions of the 2011 TARP RSU Award Agreement, and the Employee will
be eligible to receive delivery of the vested TARP RSUs under the terms and
conditions of the 2011 TARP RSU grant.

 

Provided Employee remains employed by AIG on December 17, 2014, the Employee
will be eligible to receive delivery of 17,024 vested TARP RSUs under the terms
and conditions of the 2012 TARP RSU grant (the first 50% of the Employee’s 2012
TARP RSUs), which are scheduled to be valued in December 2014 and will be
settled in cash, net of applicable income taxes, as soon as administratively
practicable thereafter.  With regard to the second 50% of the Employee’s 2012
TARP RSUs, provided Employee remains employed by AIG on December 17, 2014, the
Company will recommend to the CMRC that the CMRC approve the waiver of the
condition that the Employee be employed on the Scheduled

A-4

--------------------------------------------------------------------------------

 

Vesting Date, i.e. the third anniversary of the Date of Grant, in order to vest
in the TARP RSUs that are unvested as of the Termination Date.  If the CMRC
approves this waiver, the TARP RSUs shall be deemed to vest on the Scheduled
Vesting Date subject to the terms and conditions of the 2012 TARP RSU Award
Agreement, and the Employee will be eligible to receive delivery of 17,024
vested TARP RSUs under the terms and conditions of the 2012 TARP RSU grant,
which are scheduled to be valued in December 2015 and will be settled in cash,
net of applicable income taxes, as soon as administratively practicable
thereafter. If Employee’s employment terminates before December 17, 2014, the
Employee’s 2012 TARP RSUs will not vest and will, therefore, be forfeited under
the terms and conditions of such grants and plans.

 

          D       Stock Salary Grants

 

The Employee will be eligible to continue to receive delivery of restricted
stock units of American International Group, Inc. (“RSUs”) under the terms and
conditions of the 2011 and 2012 Top 25 Stock Salary grants. 

 

     E.      Enforcement

 

The Employee agrees that if the Employee fails to materially fulfill the
Employee’s duties under Sections VI and X below, the Employee will forfeit the
right to receive any of the payments or benefit enhancements set forth in this
Section III that the Employee would not otherwise be entitled to receive under
the terms and conditions of the Plan (and the Company shall be entitled to
immediately cease paying any such amounts remaining due or providing such any
benefits to the Employee pursuant to this Section III) and, to the extent that
any such payments already have been made to the Employee or benefit enhancements
already implemented at or prior to the time of the Employee’s failure to satisfy
any such condition, the Employee must immediately return to the Company all such
sums already paid to the Employee.

F.       Withholdings

All payments (whether in cash, shares or otherwise) provided for under Section
III of this Agreement are subject to applicable tax withholdings.

IV.                 Other Benefits

Nothing in this Agreement modifies or affects any of the terms of any benefit
plans or programs (defined as medical, life, pension and 401(k) plans or
programs and including, without limitation, the Company’s right to alter the
terms of such plans or programs).  No further deductions or employer matching
contributions shall be made on behalf of the Employee to the Incentive Savings
Plan (“ISP”) as of the last day of the pay period in which the Termination Date
occurs. 

The Employee shall no longer participate or be eligible for coverage under the
Short-Term and Long-Term Disability programs, and the ISP.  After the
Termination Date, the Employee may decide, under the ISP, whether to elect a
rollover or distribution of the Employee’s account balance or to keep the
account balance in the ISP.  The Employee has amounts that remain deferred under
the Executive Deferred Compensation Plan (“EDCP”) as of the Termination Date.  A
distribution because of termination of employment of the Employee’s account
balance under the EDCP will be paid after Termination Date pursuant

A-5

--------------------------------------------------------------------------------

 

to the terms of the EDCP and because the Employee is a Specified Employee under
Section 409A of the Internal Revenue Code, the payment of the amounts deferred
under the EDCP will be subject to a six-month delay following the Employee’s
Termination Date.   

As set forth in Section IV.D of the Plan, the Employee shall be entitled to
continued health insurance coverage under COBRA for a period in accordance with
the requirements under COBRA unless the Employee is or becomes ineligible under
the provisions of COBRA for continuing coverage.  The Employee shall be solely
responsible for paying the full cost of the monthly premiums for COBRA
coverage.  In addition, the Employee shall be entitled to one (1) year of
additional service credit and credit for additional age solely for purposes of
determining the Employee’s eligibility to participate in any Company Retiree
Medical program and, if eligible, may choose to participate in such Company
Retiree Medical program as of the Termination Date at the applicable rate or pay
for COBRA coverage.  The Employee shall also be entitled to a Supplemental
Health & Life Payment of $40,000 which may, among other things, be payable
towards COBRA and life insurance coverage after the Termination Date.

Employee’s accrued benefit under American International Group, Inc.
Non-Qualified Retirement Income Plan (the “Non-Qual Plan”) is vested and shall
commence [at the time set forth in the Non-Qual Plan] in accordance with the
Non-Qual Plan’s terms.  As a point of clarity, because Employee is a Specified
Employee under Section 409A of the Internal Revenue Code, the payment of the
amounts accrued under the Non-Qual Plan will be subject to a six-month delay
following the Employee’s Termination Date. The Company agrees to recommend to
the CMRC that the CMRC approve the payment of a Supplemental Retirement Income
benefit in accordance with Section 4.2 of the American International Group, Inc.
Supplemental Executive Retirement Plan (“SERP”).  Any payments under the SERP
shall commence at the time specified in the SERP documents.  As a point of
clarity, because Employee is a Specified Employee under Section 409A of the
Internal Revenue Code, the payment of the amounts accrued under the SERP will be
subject to a six-month delay following the Employee’s Termination Date.

The Company agrees to provide outplacement services to Employee with Challenger
Gray and Christmas in accordance with the terms of the contract between the
Company and Challenger Gray and Christmas.  However, such services shall
commence only at the request of Employee to Challenger Gray and Christmas no
earlier than fifteen (15) days of, and no later than ninety (90) days after, the
later of (i) the Effective Date (as defined below) of this Agreement and Release
and (ii) the Company’s receipt of this Agreement and Release executed by
Employee.  

Except as set forth in this Agreement and Sections IV.D and E of the Plan there
are no other payments or benefits due to the Employee from the Company.  The
Employee acknowledges and agrees that the Company has made no representations to
the Employee as to the applicability of Code section 409A to any of the payments
or benefits provided to the Employee pursuant to the Plan or this Agreement.

V.                   Release of Claims

In consideration of the payments and benefits described in Section IV of the
Plan and Section II and III of this Agreement, to which the Employee agrees the
Employee is not entitled until and unless the Employee executes this Agreement
and executes the Supplemental Release in accordance with Section XII.E of the
Agreement, the Employee, for and on behalf of the Employee and the Employee’s
heirs and assigns, subject to the

A-6

--------------------------------------------------------------------------------

 

following two sentences hereof, agrees to all the terms and conditions of this
Agreement and hereby waives and releases any common law, statutory or other
complaints, claims, charges or causes of action of any kind whatsoever, both
known and unknown, in law or in equity, which the Employee ever had, now has or
may have against AIG and its shareholders (other than C.V. Starr & Co., Inc. and
Starr International Company, Inc.), successors, assigns, directors, officers,
partners, members, employees, agents or the Plan (collectively, the
“Releasees”), including, without limitation, any complaint, charge or cause of
action arising under federal, state or local laws pertaining to employment,
including the Age Discrimination in Employment Act of 1967 (“ADEA,” a law which
prohibits discrimination on the basis of age), the National Labor Relations Act,
the Civil Rights Act of 1991, the Americans With Disabilities Act of 1990, Title
VII of the Civil Rights Act of 1964, all as amended; and all other federal,
state, local and foreign laws and regulations.  By signing this Agreement, the
Employee acknowledges that the Employee intends to waive and release any rights
known or unknown that the Employee may have against the Releasees under these
and any other laws; provided  that  the Employee does not waive or release
claims with respect to the right to enforce the Employee’s rights under this
Agreement or with respect to any rights to indemnification under the Company’s
Charter, by-laws, other agreement or plan or at law, or rights to directors and
officers liability insurance coverage (the “Unreleased Claims”).  In addition,
the Employee waives any claim to reinstatement or re-employment with AIG, the
Employee shall not seek or accept employment with AIG after the Termination
Date, and the Employee agrees not to bring any claim based upon the failure or
refusal of AIG to employ the Employee hereafter.  Nothing herein modifies or
affects any vested rights that Employee may have under any applicable retirement
plan, 401(k) plan, incentive plan, or deferred compensation plan; nor does this
Agreement and Release confer any such rights, which are governed by the terms of
the respective plans (and any agreements under such plans).

VI.                 Proceedings 

The Employee acknowledges that the Employee has not filed any complaint, charge,
claim or proceeding, except with respect to an Unreleased Claim, if any, against
any of the Releasees before any local, state or federal agency, court or other
body (each individually a “Proceeding”).  The Employee represents that the
Employee is not aware of any basis on which such a Proceeding could reasonably
be instituted.  By signing this Agreement the Employee:

(a)  Acknowledges that the Employee shall not initiate or cause to be initiated
on his behalf any Proceeding and shall not participate in any Proceeding, in
each case, except as required by law;

(b)  Waives any right he may have to benefit in any manner from any relief
(whether monetary or otherwise) arising out of any Proceeding, including any
Proceeding conducted by the Equal Employment Opportunity Commission (“EEOC”);
and

(c)  Acknowledges that the Employee shall be limiting the availability of
certain remedies that the Employee may have against AIG and limiting also the
Employee’s ability to pursue certain claims against the Releasees.

Notwithstanding the above, nothing in Section VI of this Agreement shall prevent
the Employee from:

A-7

--------------------------------------------------------------------------------

 

(x)  Initiating or causing to be initiated on his or her behalf any complaint,
charge, claim or proceeding against the Company before any local, state or
federal agency, court or other body challenging the validity of the waiver of
his or her claims under the ADEA contained in Section V of this Agreement (but
no other portion of such waiver), or

(y)  Initiating or participating in an investigation or proceeding conducted by
the EEOC.

VII.               Time to Consider

The payments and benefits payable to the Employee under this Agreement include
consideration provided to the Employee over and above anything of value to which
the Employee already is entitled.  The Employee acknowledges that the Employee
has been advised that the Employee has 21 days from the date of the Employee’s
receipt of this Agreement to consider all the provisions of this Agreement.

THE EMPLOYEE FURTHER ACKNOWLEDGES THAT THE EMPLOYEE HAS READ THIS AGREEMENT
CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO CONSULT AN ATTORNEY, AND FULLY
UNDERSTANDS THAT BY SIGNING BELOW THE EMPLOYEE IS GIVING UP CERTAIN RIGHTS WHICH
THE EMPLOYEE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE RELEASEES, AS
DESCRIBED IN SECTION V OF THIS AGREEMENT AND THE OTHER PROVISIONS HEREOF. THE
EMPLOYEE ACKNOWLEDGES THAT THE EMPLOYEE HAS NOT BEEN FORCED OR PRESSURED IN ANY
MANNER WHATSOEVER TO SIGN THIS AGREEMENT, AND THE EMPLOYEE AGREES TO ALL OF ITS
TERMS VOLUNTARILY.

VIII.             Revocation 

The Employee hereby acknowledges and understands that the Employee shall have
seven days from the date of the Employee’s execution of this Agreement to revoke
this Agreement (including, without limitation, any and all claims arising under
the ADEA) by providing written notice of revocation delivered to the General
Counsel of the Company no later than 5:00 p.m. on the seventh day after the
Employee has signed the Agreement.  Neither the Company nor any other person is
obligated to provide any benefits to the Employee pursuant to Section IV of the
Plan until eight days have passed since the Employee’s signing of this Agreement
without the Employee having revoked this Agreement.  If the Employee revokes
this Agreement pursuant to this Section, the Employee shall be deemed not to
have accepted the terms of this Agreement, and no action shall be required of
AIG under any section of this Agreement.      

IX.                 No Admission

This Agreement does not constitute an admission of liability or wrongdoing of
any kind by the Employee or AIG.

X.                   Restrictive Covenants

A.         Non-Solicitation/Non-Competition

The Employee acknowledges and recognizes the highly competitive nature of the
businesses of AIG and accordingly agrees as follows:

A-8

--------------------------------------------------------------------------------

 

1.  During the period commencing on the Employee’s Termination Date and ending
on the one-year anniversary of such date (the “Restricted Period”), the Employee
shall not, directly or indirectly, without AIG’s written consent, hire, solicit
or encourage to cease to work with AIG any employee, consultant or third-party
service providers of AIG, provided that the foregoing shall not be violated by
general advertising not targeted at the foregoing nor solicitation or hiring of
consultants or third-party service providers who provide services to multiple
entities.

2.  During the period commencing on the Employee’s Termination Date and ending
on the six-month anniversary of such date, the Employee shall not, directly or
indirectly:

(a)  Engage in any “Competitive Business” (defined below) for the Employee’s own
account;

(b)  Enter the employ of, or render any services to, any person engaged in any
Competitive Business;

(c)  Acquire a financial interest in, or otherwise become actively involved
with, any person engaged in any Competitive Business, directly or indirectly, as
an individual, partner, shareholder, officer, director, principal, agent,
trustee or consultant; or

(d)  Interfere with business relationships between AIG and customers or
suppliers of, or consultants to AIG.

3.  For purposes of this Section X, a “Competitive Business” means, as of any
date, including during the Restricted Period, any person or entity (including
any joint venture, partnership, firm, corporation or limited liability company)
that engages in or proposes to engage in the following activities in any
geographical area in which AIG does such business:

(a)  The property and casualty insurance business, including commercial
insurance, business insurance, personal insurance and specialty insurance;

(b)  The life and accident and health insurance business;

(c)  The underwriting, reinsurance, marketing or sale of (y) any form of
insurance of any kind that AIG as of such date does, or proposes to, underwrite,
reinsure, market or sell (any such form of insurance, an “AIG Insurance
Product”), or (z) any other form of insurance that is marketed or sold in
competition with any AIG Insurance Product;

(d)  The investment and financial services business, including retirement
services and mutual funds services; or

(e)  Any other business that as of such date is a direct and material competitor
of one of AIG’s businesses.

Notwithstanding the foregoing, a Competitive Business shall not include any
private equity, hedge fund or other investment business that (x) has no material
involvement in activities in areas (a) through (c) above; (y) acts as an
investment-only sub-advisor to mutual funds or separate accounts; and (z) is not
engaged in the  distribution of retail mutual fund business involving any
rules-based funds similar to AIG’s Focused Dividend or International Dividend
Strategy funds.

A-9

--------------------------------------------------------------------------------

 

 

4.  Notwithstanding anything to the contrary in this Agreement, the Employee may
directly or indirectly, own, solely as an investment, securities of any person
engaged in the business of AIG which are publicly traded on a national or
regional stock exchange or on the over-the-counter market if the Employee (a) is
not a controlling person of, or a member of a group which controls, such person
and (b) does not, directly or indirectly, own one percent or more of any class
of securities of such person.

5.  The Employee understands that the provisions of this Section X.A may limit
the Employee’s ability to earn a livelihood in a business similar to the
business of AIG but the Employee nevertheless agrees and hereby acknowledges
that:

(a)  Such provisions do not impose a greater restraint than is necessary to
protect the goodwill or other business interests of AIG;

(b)  Such provisions contain reasonable limitations as to time and scope of
activity to be restrained;

(c)  Such provisions are not harmful to the general public; and

(d)  Such provisions are not unduly burdensome to the Employee.  In
consideration of the foregoing and in light of the Employee’s education, skills
and abilities, the Employee agrees that he shall not assert that, and it should
not be considered that, any provisions of Section X.A otherwise are void,
voidable or unenforceable or should be voided or held unenforceable.

6.  It is expressly understood and agreed that, although the Employee and the
Company consider the restrictions contained in this Section X.A to be
reasonable, if a judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Section X.A or elsewhere in this Agreement is an unenforceable restriction
against the Employee, the provisions of the Agreement shall not be rendered void
but shall be deemed amended to apply as to such maximum time and territory and
to such maximum extent as such court may judicially determine or indicate to be
enforceable.  Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

B.         Nondisparagement 

The Employee agrees (whether during or after the Employee’s employment with AIG)
not to issue, circulate, publish or utter any false disparaging statements,
remarks or rumors about AIG or the officers, directors or managers of AIG.
 Nothing herein shall prevent Employee from making or publishing any truthful
statement (a) when required by law, subpoena or court order, (b) in the course
of any legal, arbitral or regulatory proceeding, (c) to any governmental
authority, regulatory agency or self-regulatory organziation, or (d) in
connection with any investigation by the AIG Group.  The Company agrees to
instruct the section 16 officers of AIG in writing that (i) they are not to
discuss Employee with any individual who is not employed by AIG, unless required
by law or pursuant to any regulatory obligations or requests; and (ii) they may
discuss Employee with employees of AIG and with the attorneys or tax advisors of
AIG to the extent reasonably necessary in the ordinary course of business.

A-10

--------------------------------------------------------------------------------

 

 

 

C.         Code of Conduct

The Employee agrees to abide by the material terms of the Company’s Code of
Conduct or the Director, Executive Officer and Senior Financial Officer Code of
Business Conduct and Ethics that continue to apply after termination of
employment.

D.         Confidentiality/Company Property

The Employee acknowledges that the disclosure of this Agreement or any of the
terms hereof prior to it being publicly filed by AIG could prejudice AIG and
would be detrimental to AIG’s continuing relationship with its employees. 
Accordingly, the Employee agrees prior to it being publicly disclosed by AIG not
to discuss or divulge the contents of this Agreement (except, if required,
Employee may disclose the contents of Section X.A only, in connection with
prospective employment) to anyone other than the Employee’s immediate family,
attorneys or tax advisors, and further agrees to use the Employee’s best efforts
to ensure that none of those individuals will reveal its existence or contents
to anyone else.  The contents may also be disclosed to taxing authorities.  The
Employee shall not, without the prior written consent of AIG, use, divulge,
disclose or make accessible to any other person, firm, partnership, corporation
or other entity, any “Confidential Information” (as defined below), or any
“Personal Information” (as defined below); provided  that the Employee may
disclose Confidential Information, Personal Information or information about the
existence or content of this Agreement when required to do so by a court of
competent jurisdiction, by any governmental agency having supervisory authority
over the business of AIG, as the case may be, or by any administrative body or
legislative body (including a committee thereof) with jurisdiction to order the
Employee to divulge, disclose or make accessible such information; provided,
further, that  in the event that the Employee is ordered by a court or other
government agency to disclose any Confidential Information or Personal
Information, the Employee shall: 

(a) Promptly notify AIG of such order;

(b)  At the written request of AIG, diligently contest such order at the sole
expense of AIG; and

(c)  At the written request of AIG, seek to obtain, at the sole expense of AIG,
such confidential treatment as may be available under applicable laws for any
information disclosed under such order.

Upon the Termination Date the Employee shall return AIG property, including,
without limitation, files, records, disks and any media containing Confidential
Information or Personal Information, but may retain his rolodex and other
address books to the extent they contain contact information only. For purposes
of this Section X.D: 

“Confidential Information” shall mean information concerning the financial data,
strategic business plans, product development (or other proprietary product
data), customer lists, marketing plans and other, proprietary and confidential
information

A-11

--------------------------------------------------------------------------------

 

relating to the business of AIG or customers, that, in any case, is not
otherwise available to the public (other than by the Employee’s breach of the
terms hereof). 

“Personal Information” shall mean any information concerning the personal,
social or business activities of the officers or directors of the Company.

E.         Developments

Developments shall be the sole and exclusive property of AIG. The Employee
agrees to, and hereby does, assign to AIG, without any further consideration,
all of the Employee’s right, title and interest throughout the world in and to
all Developments. The Employee agrees that all such Developments that are
copyrightable may constitute works made for hire under the copyright laws of the
United States and, as such, acknowledges that AIG is the author of such
Developments and owns all of the rights comprised in the copyright of such
Developments.  The Employee hereby assigns to AIG without any further
consideration all of the rights comprised in the copyright and other proprietary
rights the Employee may have in any such Development to the extent that it might
not be considered a work made for hire. The Employee shall make and maintain
adequate and current written records of all Developments and shall disclose all
Developments promptly, fully and in writing to the Company promptly after
development of the same, and at any time upon request.

“Developments” shall mean all discoveries, inventions, ideas, technology,
formulas, designs, software, programs, algorithms, products, systems,
applications, processes, procedures, methods and improvements and enhancements
conceived, developed or otherwise made or created or produced by the Employee
alone or with others, and in any way relating to the business or any proposed
business of AIG of which the Employee has been made aware, or the products or
services of AIG of which the Employee has been made aware, whether or not
subject to patent, copyright or other protection and whether or not reduced to
tangible form, at any time during the Employee’s employment with AIG.

F.         Cooperation

The Employee agrees that up to the Termination Date he shall in good faith
assist AIG in the transition of his job duties as reasonably requested by AIG.
 The Employee agrees (whether during or after the Employee’s employment with
AIG) to cooperate with regard to matters related to Employee’s employment with
AIG:

(a) With AIG in connection with any litigation or regulatory matters in which
the Employee may have relevant knowledge or information, and

(b) With all government authorities on matters pertaining to any investigation,
litigation or administrative proceeding pertaining to AIG.

This cooperation shall include, without limitation, the following:

(x) To meet and confer, at a time mutually convenient to the Employee and AIG,
with AIG’s designated in-house or outside attorneys for trial preparation
purposes, including answering questions, explaining factual situations,
preparing to testify, or appearing for deposition;

A-12

--------------------------------------------------------------------------------

 

(y) To appear for trial and give truthful trial testimony without the need to
serve a subpoena for such appearance and testimony; and

(z) To give truthful sworn statements to AIG’s attorneys upon their request and,
for purposes of any deposition or trial testimony, to adopt AIG’s attorneys as
the Employee’s own (provided  that there is no conflict of interest that would
disqualify the attorneys from representing the Employee), and to accept their
record instructions at deposition. 

The Company agrees to reimburse the Employee for reasonable out-of-pocket
expenses necessarily incurred by the Employee in connection with the cooperation
set forth in this paragraph.    

XI.                 Enforcement and Clawback

If (a) at any time the Employee breaches Section VI, (b) within one (1) year of
the expiration of any restrictive covenant described in Sections X.A, B  or D 
of this Agreement, AIG determines that the Employee materially breached such
restrictive covenant or (c) within one year of the first payment date for any
Severance benefit due under the terms of the Plan, AIG determines that grounds
existed, on or prior to the Termination Date, including prior to the Effective
Date of the Plan, for AIG to terminate the Employee’s employment for Cause,
then: (x) no further payments or benefits shall be due to the Employee under
this Agreement and/or the Plan; and (y) the Employee shall be obligated to repay
to AIG, immediately and in a cash lump sum, the amount of any Severance benefits
(other than any amounts received by the Employee under Section IV.D through F of
the Plan) previously received by the Employee under this Agreement and/or the
Plan (which shall, for the avoidance of doubt, be calculated on a pre-tax
basis); provided  that the Employee shall in all events be entitled to receive
accrued wages and expense reimbursement and accrued but unused vacation pay as
set forth in Section IV.A of the Plan. 

The Employee acknowledges and agrees that AIG’s remedies at law for a breach or
threatened breach of any of the provisions of Sections X.A, B, D  and E  of this
Agreement would be inadequate, and, in recognition of this fact, the Employee
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, AIG, without posting any bond, shall be entitled to obtain
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available.  In addition, AIG shall be entitled to immediately cease
paying any amounts remaining due or providing any benefits to the Employee
pursuant to Section IV of the Plan upon a good faith determination by the “Plan
Administrator” (as defined in the Plan) that the Employee has materially
violated any provision of Section X of this Agreement, subject to payment of all
such amounts upon a final determination, by a court of competent jurisdiction,
that the Employee had not violated Section X of this Agreement.

XII.               General Provisions

A.           No Waiver; Severability

A failure of the Company or any of the Releasees to insist on strict compliance
with any provision of this Agreement shall not be deemed a waiver of such
provision or any other provision hereof.  If any provision of this Agreement is
determined to be so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as is

A-13

--------------------------------------------------------------------------------

 

enforceable, and in the event that any provision is determined to be entirely
unenforceable, such provision shall be deemed severable, such that all other
provisions of this Agreement shall remain valid and binding upon the Employee
and the Releasees.

B.           Governing Law

TO THE EXTENT THAT U.S. FEDERAL LAW DOES NOT APPLY, THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE,
WITHOUT REGARD TO ITS CONFLICT OF LAWS PROVISIONS OR THE CONFLICT OF LAWS
PROVISIONS OF ANY OTHER JURISDICTION WHICH WOULD CAUSE THE APPLICATION OF ANY
LAW OTHER THAN THAT OF THE STATE OF NEW YORK.  THE EMPLOYEE CONSENTS TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS IN NEW YORK.

C.           Entire Agreement/Counterparts

This Agreement constitutes the entire understanding and agreement between the
Company and the Employee with regard to all matters herein.  There are no other
agreements, conditions, or representations, oral or written, express or implied,
with regard thereto.  This Agreement may be amended only in writing, signed by
the parties hereto.  This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

D.           Notice 

For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given if delivered:  (a) personally; (b) by overnight courier service; (c) by
facsimile transmission; or (d) by United States registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses, as set forth
below, or to such other address as either party may have furnished to the other
in writing in accordance herewith; provided  that notice of change of address
shall be effective only upon receipt.  Notices shall be deemed given as follows:
(x) notices sent by personal delivery or overnight courier shall be deemed given
when delivered; (y) notices sent by facsimile transmission shall be deemed given
upon the sender’s receipt of confirmation of complete transmission; and (z)
notices sent by United States registered mail shall be deemed given two days
after the date of deposit in the United States mail.

If to the Employee, to the address as shall most currently appear on the records
of the Company.

If to the Company, to:

American International Group, Inc.
80 Pine Street, 13th floor
New York, NY 10005
Fax: 877-481-4969

Attn: Annette Bernstein, Esq.

 

            E.      Supplemental Release  

 

A-14

--------------------------------------------------------------------------------

 

            The Employee will execute a supplemental release agreement with the
Company in the form attached at Exhibit B (the "Supplemental Release") within 21
days after the Termination Date but in no event earlier than the Termination
Date.  If the Supplemental Release is not executed by the Employee within such
time period or if the Employee revokes the Supplemental Release, the Employee
will be deemed to have failed to comply with his obligations under this
Agreement and will not be entitled to receive the payments and benefits
described in Section II and Section III of this Agreement.

 

A-15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement.

 

Jay Wintrob

 

By:   /s/ Jay S. Wintrob_____________
Name: Jay S. Wintrob       Date: 9-18-14
Title: Executive Vice President – Life & Retirement

      American International Group, Inc.

 

AMERICAN INTERNATIONAL GROUP, INC.

 

By:   /s/ Jeffrey J. Hurd______________
Name: Jeffrey J. Hurd       Date: 9/18/14
Title: Executive Vice President

                  American International Group, Inc.

A-16

--------------------------------------------------------------------------------

 

EXHIBIT A

 

[DATE]

VIA FIRST CLASS MAIL AND ELECTRONIC MAIL

Jeffrey Hurd
American International Group, Inc.
175 Water Street, 30th floor
New York, NY 10038

Dear Mr. Hurd:

I have been informed that the termination of my employment will be treated as a
Covered Termination as defined in the American International Group, Inc.
Executive Severance Plan.  In accordance with the Release and Restrictive
Covenant Agreement I executed on September __, 2014, this letter documents that
my employment will terminate on ______________ (the “Termination Date”) and, as
of that date, I shall cease performing my employment duties and responsibilities
for AIG and shall no longer report to work for AIG. 

Signed,

 

Jay Wintrob

 

A-1

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

AMERICAN INTERNATIONAL GROUP, INC.
SUPPLEMENTAL RELEASE AGREEMENT

This Supplemental Release Agreement (the “Supplemental  Agreement”) is entered
into by and between Jay Wintrob (the “Employee”) and American International
Group, Inc., a Delaware Corporation (the “Company”).  

I.       Release   

In consideration of the payments and benefits described in Section IV of the
Plan and Section II and III of the Release and Restrictive Covenant Agreement
entered into by and between Jay Wintrob (the “Employee”) and American
International Group, Inc., a Delaware Corporation (the “Company”) (the
“Agreement”), to which the Employee agrees the Employee is not entitled until
and unless the Employee executes this Supplemental Agreement, the Employee, for
and on behalf of the Employee and the Employee’s heirs and assigns, subject to
the following two sentences hereof, agrees to all the terms and conditions of
this Supplemental Agreement and the Agreement and hereby waives and releases any
common law, statutory or other complaints, claims, charges or causes of action
of any kind whatsoever, both known and unknown, in law or in equity, which the
Employee ever had, now has or may have against AIG and its shareholders (other
than C.V. Starr & Co., Inc. and Starr International Company, Inc.), successors,
assigns, directors, officers, partners, members, employees, agents or the Plan
(collectively, the “Releasees”), including, without limitation, any complaint,
charge or cause of action arising under federal, state or local laws pertaining
to employment, including the Age Discrimination in Employment Act of 1967
(“ADEA,” a law which prohibits discrimination on the basis of age), the National
Labor Relations Act, the Civil Rights Act of 1991, the Americans With
Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, all as
amended; and all other federal, state, local and foreign laws and regulations. 
By signing this Agreement, the Employee acknowledges that the Employee intends
to waive and release any rights known or unknown that the Employee may have
against the Releasees under these and any other laws; provided  that  the
Employee does not waive or release claims with respect to the right to enforce
the Employee’s rights under this Agreement or with respect to any rights to
indemnification under the Company’s Charter by-laws, other agreement or plan or
at law, or rights to directors and officers liability insurance coverage (the
“Unreleased Claims”).  Nothing herein modifies or affects any vested rights that
Employee may have under any applicable retirement plan, 401(k) plan, incentive
plan, or deferred compensation plan; nor does this Agreement and Release confer
any such rights, which are governed by the terms of the respective plans (and
any agreements under such plans).

II.      Time to Consider

The payments and benefits payable to the Employee under this Supplemental
Agreement and Agreement include consideration provided to the Employee over and
above anything of value to which the Employee already is entitled.  The Employee
acknowledges that the Employee has been advised that the Employee has 21 days
from the date of the Employee’s receipt of this Agreement to consider all the
provisions of this Agreement.

THE EMPLOYEE FURTHER ACKNOWLEDGES THAT THE EMPLOYEE HAS READ THIS SUPPLEMENTAL
AGREEMENT CAREFULLY, HAS BEEN ADVISED BY THE

A-1

 

 

--------------------------------------------------------------------------------

 

COMPANY TO CONSULT AN ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW THE
EMPLOYEE IS GIVING UP CERTAIN RIGHTS WHICH THE EMPLOYEE MAY HAVE TO SUE OR
ASSERT A CLAIM AGAINST ANY OF THE RELEASEES, AS DESCRIBED IN SECTION I OF THIS
SUPPLEMENTAL AGREEMENT AND THE OTHER PROVISIONS HEREOF. THE EMPLOYEE
ACKNOWLEDGES THAT THE EMPLOYEE HAS NOT BEEN FORCED OR PRESSURED IN ANY MANNER
WHATSOEVER TO SIGN THIS SUPPLEMENTAL AGREEMENT, AND THE EMPLOYEE AGREES TO ALL
OF ITS TERMS VOLUNTARILY.

III.     Revocation

The Employee hereby acknowledges and understands that the Employee shall have
seven days from the date of the Employee’s execution of this Supplemental
Agreement to revoke this Supplemental Agreement (including, without limitation,
any and all claims arising under the ADEA) by providing written notice of
revocation delivered to the General Counsel of the Company no later than 5:00
p.m. on the seventh day after the Employee has signed the Supplemental
Agreement.  Neither the Company nor any other person is obligated to provide any
benefits to the Employee pursuant to Section IV of the Plan until eight days
have passed since the Employee’s signing of this Supplemental Agreement without
the Employee having revoked this Supplemental Agreement.  If the Employee
revokes this Supplemental Agreement pursuant to this Section, the Employee shall
be deemed not to have accepted the terms of this Supplemental Agreement, and no
action shall be required of AIG under any section of this Supplemental
Agreement.      

IV.     General Provisions

A.       Governing Law

TO THE EXTENT THAT U.S. FEDERAL LAW DOES NOT APPLY, THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE,
WITHOUT REGARD TO ITS CONFLICT OF LAWS PROVISIONS OR THE CONFLICT OF LAWS
PROVISIONS OF ANY OTHER JURISDICTION WHICH WOULD CAUSE THE APPLICATION OF ANY
LAW OTHER THAN THAT OF THE STATE OF NEW YORK.  THE EMPLOYEE CONSENTS TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS IN NEW YORK.

B.       Entire Agreement/Counterparts

This Supplemental Agreement together with the Agreement constitutes the entire
understanding and agreement between the Company and the Employee with regard to
all matters herein.  There are no other agreements, conditions, or
representations, oral or written, express or implied, with regard thereto.  This
Supplemental Agreement may be amended only in writing, signed by the parties
hereto.  This Supplemental Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Supplemental
Agreement.

 

A-2

--------------------------------------------------------------------------------

 

Jay Wintrob

 

By:   ______________________________
Name:                 Date:
Title:

 

AMERICAN INTERNATIONAL GROUP, INC.

 

By:       ______________________________
Name:             Date:
Title:

 

A-3

--------------------------------------------------------------------------------